DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 22 Mar 2022 for application number 17/308,887. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 Jan 2022 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill et al. [hereinafter as Cranfill] (US 2011/0249073 A1) in view of Sanaullah et al. [hereinafter as Sanaullah] (US 2021/0243696 A1) further in view of Masi et al. [hereinafter as Masi] (US 2021/0352120 A1 – as cited in IDS filed 27 Jan 2022 – relies on provisional 63/021,428 filed 07 May 2020).
In reference to claim 1, Cranfill teaches a method, comprising: 
receiving, by a processor, one or more current network parameters associated with at least one participant of a plurality of participants in a meeting [paras 0204, 0254-0256, 0292 give examples of network settings for a meeting; Fig. 85, para 0747 discloses a meeting with a plurality of participants];
modifying, by the processor, the user interface (UI) of the meeting being presented to the at least one participant based on the one or more features of the meeting, wherein the UI enables participation of the at least one participant in the meeting [Fig. 15, paras 0255-0268, 0292 give an example of a system which modifies video quality based on a bit rate fluctuation to accommodate video needs, e.g. modification of the user interface (para 0255)].
However, Cranfill does not explicitly teach: 
predicting, by the processor, one or more features of the meeting to be enabled and/or disabled for the at least one participant based on the one or more current network parameters and a machine learning (ML) model associated with the at least one participant, wherein the ML model is trained based on one or more previous network parameters, associated with the at least one participant, received during a previous meeting attended by the at least one participant; and modifying based on the one or more predicted features of the meeting.
Sanaullah teaches: predicting, by the processor, one or more features of the meeting to be enabled and/or disabled for the at least one participant based on the one or more current network parameters and a machine learning (ML) model associated with the at least one participant, wherein the ML model is trained based on one or more previous network parameters, associated with the at least one participant, received during a previous meeting attended by the at least one participant; and predicted features of the meeting [paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill and Sanaullah before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Cranfill to include the functionality as taught by Sanaullah in order to obtain a meeting system in which features may be modified based on predicting meeting characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system in which network settings may be modified based on predicting meeting characteristics to provide efficient use of energy [Sanaullah, paras 0002, 0016].
However, while Cranfill teaches wherein a plurality of features associated with the meeting is displayed to the at least one participant of the plurality of participants via a user interface; features from the plurality of features; the user interface (UI) that displays the plurality of features [paras 0204, 0254-0256, 0292 give examples of network settings for a meeting; Fig. 85, para 0747 discloses a meeting with a plurality of participants; Fig. 47, para 0238 discloses a display area at 1155, the display area displaying a plurality of features 1285, 1287, 1289], and Sanaullah teaches the ability to predict features based on parameters, such as network parameters [paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.], Cranfill and Sanaullah do not explicitly teach wherein a plurality of features associated with the meeting is displayed to the at least one participant of the plurality of participants via a user interface; modify the user interface (UI) that displays the plurality of features based on parameters. 
Masi teaches wherein a plurality of features associated with the meeting is displayed to the at least one participant of the plurality of participants via a user interface; modify the user interface (UI) that displays the plurality of features based on parameters [paras 0077-0079, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 disclose customizing the interface to include various features; para 0070, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 discloses that the customization is based on one or more user parameters associated with the client].
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill, Sanaullah, and Masi before him before the effective filing date of the claimed invention, to modify the ability to modify an interface and display features on an interface as disclosed by Cranfill and the ability to predict features based on network parameters as disclose by Sanaullah to include the functionality of providing features on an interface and modifying the features based on parameters as taught by Masi in order to obtain a meeting system in which a plurality of features on the interface may be modified based on predicting meeting characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system in which a plurality of features on the interface may be modified based on predicting meeting characteristics to provide an improved real-life conference environment experience [Masi, para 0004].

In reference to claim 2, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Cranfill further teaches The method of claim 1, wherein the one or more current network parameters comprise at least one of a network bandwidth, a platform through which a computing device is connected to a communication network, an audio bitrate, an audio opinion score, a video bitrate, a video opinion score, a location of the computing device, and/or a time of a call [Fig. 15, paras 0256-0268, 0292 disclose video bitrate].
Sanaullah further teaches The method of claim 1, wherein the one or more current network parameters comprise at least one of a network bandwidth, a platform through which a computing device is connected to a communication network, an audio bitrate, an audio opinion score, a video bitrate, a video opinion score, a location of the computing device, and/or a time of a call [paras 0046, 0056 disclose network bandwidth].

In reference to claim 3, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Sanaullah further teaches The method of claim 1, wherein modifying the user interface comprises enabling or disabling the one or more features of the meeting that is displayed via the UI for the at least one participant [paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.]. 

In reference to claim 4, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Sanaullah further teaches The method of claim 1, further comprising generating, by the processor, a notification based on the one or more current network parameters and the ML model [para 0081 discloses a notification to accept or decline predictive adjustments; paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables; accordingly, other interfaces are disabled; the enabling and disabling are based on previous meetings with optimized network parameters, e.g. 5G, WiFi, etc.]. 

In reference to claim 5, Cranfill, Sanaullah, and Masi teach the invention of claim 4 above.
Sanaullah further teaches The method of claim 4, wherein the notification is indicative of enabling or disabling the one or more features of the meeting that is displayed via the UI [para 0081 discloses a notification to accept or decline predictive adjustments; paras 0054, 0083 disclose that based on detection of a user having a recurring meeting, a particular application, and video conferencing are used, which are always given priority and connected to 5G access points, e.g. application and video conferencing using 5G are enables].

In reference to claim 6, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Masi teaches The method of claim 1, wherein modifying the user interface comprises modifying a layout of the UI through which the plurality of features are displayed [paras 0077-0079, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 disclose customizing the interface to include various features; para 0070, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 discloses that the customization is based on one or more user parameters associated with the client].

In reference to claim 7, Cranfill, Sanaullah, and Masi teach the invention of claim 1 above.
Cranfill further teaches The method of claim 1, wherein a layout of the UI comprises a grid layout [Fig. 85, para 0747 discloses a meeting with a plurality of participants] and a single layout [Fig. 22, para 0320 discloses display of a single meeting participant].

In reference to claim 8, Cranfill, Sanaullah, and Masi teach the invention of claim 7 above.
Cranfill further teaches The method of claim 7, wherein the grid layout allows presentation of meeting data from other participants of the meeting [Fig. 85, para 0747 discloses a meeting with a plurality of participants].

In reference to claims 10-17, claims 10-17 are rejected for the same reasons as that of claims 1-8, respectively.

In reference to claims 19-20, claims 19-20 are rejected for the same reasons as that of claims 1-2, respectively. 

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranfill in view of Sanaullah further in view of Masi further in view of Feng et al. [hereinafter as Feng] (US 2012/0066596 A1).
In reference to claim 9, Cranfill, Sanaullah, and Masi teach the invention of claim 7 above.
However, Cranfill, Sanaullah, and Masi do not explicitly teach The method of claim 7, wherein the single layout allows presentation of meeting data from one of other participants of the meeting.
Feng teaches The method of claim 7, wherein the single layout allows presentation of meeting data from one of other participants of the meeting [para 0017 discloses showing only one video participant’s video; the participant can seemingly be any other participant].
It would have been obvious to one of ordinary skill in art, having the teachings of Cranfill, Sanaullah, Masi, and Feng before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Cranfill, Sanaullah, and Masi to include the functionality as taught by Feng in order to obtain a meeting system in which a layout may be modified by showing one other participant. 
One of ordinary skill in the art wanted to be motivated to obtain a meeting system in which a layout may be modified by showing one other participant to minimize battery consumption, leverage bandwidth availability, and maintain continuous connectivity [Feng, paras 0007-0008].

In reference to claim 18, claim 18 is rejected for the same reasons as that of claim 9.

Response to Arguments
	The 112 rejection of claims 1-20 has been removed in light of amendments. 
Regarding Applicant’s arguments regarding claims 1, 10, and 19, Examiner respectfully disagrees. Applicant contends that the prior art does not teach, “modifying, by the processor, the user interface (Ul) that displays the plurality of features of the meeting being presented to the at least one participant based on the one or more predicted features of the meeting, wherein the Ul enables participation of the at least one participant in the meeting”; Examiner respectfully disagrees. Cranfill teaches the ability to modify a feature displayed on an interface based on bit rate fluctuation [Fig. 15, paras 0255-0268, 0292 give an example of a system which modifies video quality based on a bit rate fluctuation to accommodate video needs, e.g. modification of the user interface (para 0255)]. Cranfill further teaches a plurality of features displayed on the interface [Fig. 47, para 0238 discloses a display area at 1155, the display area displaying a plurality of features 1285, 1287, 1289]. Masi adds the ability to modify a plurality of features on an interface, based various parameters [paras 0077-0079, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 disclose customizing the interface to include various features; para 0070, 63/021,428: Specification, page 5, numeral 12 and 13, Appendix, pages 4, 9 discloses that the customization is based on one or more user parameters associated with the client]. This, in combination with the teachings of Sanaullah, would allow for a plurality of features on an interface to be modified based on network parameters. Therefore, the comination of prior art reasonably teach the above mentioned limitation and the invention of the independent claims. 

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Greenzeigeret al. (US-20140006955-A1) discloses disabling video chat based on connection speed [para 0047].
	Ivashin et al. (US-7634540-B2) discloses modification of layouts in a conference [col. 2, lines 53-65].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173